UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1151



JOHN EDMOND; PAMELA LYLES,

                                           Plaintiffs - Appellants,

          versus


JUDY NIGH; SNOWDEN CHASE     REALTY; EDWARD J.
MAHER; PRINCE GEORGE’S       COUNTY, MARYLAND;
PRINCE GEORGE’S COUNTY       SHERIFF’S OFFICE;
UNIDENTIFIED OFFICERS 1      and 2; STATE OF
MARYLAND,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cv-02750-DKC)


Submitted: July 24, 2007                      Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Edmond, Pamela Lyles, Appellants Pro Se.     Juliane Corroon
Miller, HUDGINS LAW FIRM, Alexandria, Virginia; William Leonard
Mitchell, II, ECCLESTON & WOLF, PC, Washington, D.C.; Rajeshanand
Kumar, PRINCE GEORGES COUNTY OFFICE OF LAW, Upper Marlboro,
Maryland; Cynthia G. Peltzman, Assistant Attorney General,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Edmond and Pamela Lyles appeal the district court’s

order dismissing their civil action arising out of their eviction

from an apartment in Laurel, Maryland. We have reviewed the record

and find no reversible error.      Accordingly, we affirm for the

reasons stated by the district court. Edmond v. Nigh, No. 8:05-cv-

02750-DKC (D. Md. Jan. 8, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -